DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 13 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jensen (U.S. Patent No. 9,605,994).
As to Claim 1, Jensen discloses a work machine control system comprising: 
target fill level determination logic (202) configured to determine a target fill level for a container (110) of an earth-moving work machine; 
fill level measurement logic (204) configured to: receive a sensor signal from a sensor (118) that detects contents of the container (110); and generate a measurement metric indicative of a current fill level of the container based on the sensor signal; and 
control logic (206) configured to generate a machine control signal based on the measurement metric and the target fill level.  
As to Claim 2, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). Jensen also discloses wherein the target fill level comprises a target volume for the container (110), and the current fill level comprises a current volume of material in the container (110).  
As to Claim 13, Jensen discloses a computer-implemented method for controlling an earth-moving work machine, the method comprising: 
determining a target fill level for a container of the earth-moving work machine (202); 
receiving a sensor signal from a sensor that detects contents of the container (Column 4, Lines 14-17); 
generating a measurement metric (204) indicative of a current fill level of the container; and 
generating a machine control signal (206) that controls the earth-moving work machine based on the measurement metric and the target fill level (Column 4, Lines 53-61. The machine is controlled based on the results to improve efficiency and lower costs).  
As to Claim 14, Jensen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Jensen also discloses wherein the target fill level comprises a target volume for the container (110), the current fill level comprises a current volume of material in the container (110), and the sensor signal represents an image of the contents of the container.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-6, 11, 12 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Matsuo et al (U.S. Patent Application Publication No. 2018/0120098).
As to Claim 3, Jensen discloses the invention of Claim 1 (Refer to Claim 1 discussion). However, Jensen is silent about wherein the sensor comprises an image sensor coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container.  Matsuo discloses a sensor comprising an image sensor (210) coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the sensor an image sensor coupled to the earth-moving work machine, the image sensor being configured to capture an image of the container since the substitution of one known element for another would have yielded the predictable result of monitoring the contents of the container. 
As to Claim 4, Jensen as modified teaches the invention of Claim 3 (Refer to Claim 3 discussion). Jensen as modified also teaches wherein the earth-moving work machine comprises a scraper machine having a blade (104), the blade (104) is movable to set a cutting depth, and the machine control signal controls an actuator that adjusts the cutting depth of the blade (Figure 1 shows an actuator in the boom of the blade).  Although Jensen as modified is silent about a gate in the container and actuators to open and close the gate, examiner takes official notice that providing gates openable with actuators in containers is well-known in the art to discharge the contents of the container. 
As to Claim 5, Jensen as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Jensen as modified also teaches wherein the control logic is configured to control a traction unit (Wheels of 102) associated with the scraper machine based on the measurement metric and the target fill level.  
As to Claim 6, Jensen as modified teaches the invention of Claim 5 (Refer to Claim 5 discussion). Jensen as modified also teaches wherein the traction unit (Wheels of 102) comprises a towing work machine coupled to, and configured to tow, the scraper machine (104).  
As to Claim 11, Jensen as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Jensen as modified also teaches and further comprising remaining capacity determination logic configured to determine a remaining capacity of the container based on the target fill level and the current fill level (206).  
As to Claim 12, Jensen as modified teaches the invention of Claim 11 (Refer to Claim 11 discussion). Jensen as modified also teaches wherein the control logic is configured to determine a fill rate indicative of a rate at which the container (110) is being filled with material as the scraper machine (104) traverses over a terrain; determine a dig cycle time indicative of a time duration until the target fill level is reached based on the remaining capacity and the fill rate; and    control at least one of the blade (104) or the gate, to end a current dig cycle based on the dig cycle time.  
As to Claim 18, Jensen discloses a work machine system comprising: an earth scraper machine comprising: 
a blade (104) that is movable to adjust a dig depth into a terrain during a dig cycle; 
a container (110) configured to receive earth material from the blade; and 
a sensor (Column 2, Lines 22-24) configured to detect the earth material in the container; 
a traction unit (Wheels of 102) configured to propel the earth scraper machine across the terrain; and 
a control system configured to: 
determine a target fill level for the container (202); 
receive a sensor signal from the sensor (Column 4, Lines 14-17); and 
generate a measurement metric (206) indicative of a current fill level of the container based on the sensor signal; and 
control the dig cycle of the earth scraper machine based on the measurement metric and the target fill level (Column 4, Lines 53-61. The machine is controlled based on the results to improve efficiency and lower costs).  
However, Jensen is silent about the sensor being an imaging sensor configured to optically detect the earth material in the container. Matsuo discloses a sensor comprising an image sensor (210) configured to optically detect earth material in a container. At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to make the sensor an image sensor configured to optically detect earth material in a container since the substitution of one known element for another would have yielded the predictable result of monitoring the contents of the container.
As to Claim 19, Jensen discloses the invention of Claim 18 (Refer to Claim 18 discussion). Jensen also discloses wherein the traction unit (Wheels of 102) comprises a towing work machine that is coupled to, and configured to tow, the earth scraper machine.  
As to Claim 20, Jensen discloses the invention of Claim 18 (Refer to Claim 18 discussion). Jensen also discloses wherein the control system is configured to control the dig cycle by at least one of: raising the blade (104), or closing a gate associated with the container.
Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Matsuo et al (U.S. Patent Application Publication No. 2018/0120098); and further in view of Ready-Campbell et al (U.S. Patent Application No. 2018/0245308).
As to Claim 7, Jensen as modified teaches the invention of Claim 4 (Refer to Claim 4 discussion). Jensen as modified also teaches wherein the machine control signal ends a first dig cycle of the scraper machine by at least one of raising the blade (104) or closing the gate. However, Jensen as modified is silent about the control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. Ready-Campbell discloses a control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location (Paragraphs 0033-0037). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control logic configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. The motivation would have been to monitor the positioning of the system.
As to Claim 8, Jensen as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). Jensen as modified also teaches wherein the second dig cycle is performed by the scraper machine (104. The scraper can perform a plurality of dig cycles).  
As to Claim 9, Jensen as modified teaches the invention of Claim 7 (Refer to Claim 7 discussion). However, Jensen as modified is silent about wherein the scraper machine comprises a first scraper machine, and the second dig cycle is performed by a second scraper machine. It would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the amount of scraper machines since it has been held that mere duplication of the essential working parts of a device involves only routine skilled the art. Having a plurality of scraper machines would speed up the process.
As to Claim 10, Jensen as modified teaches the invention of Claim 9 (Refer to Claim 9 discussion). Jensen as modified also teaches wherein the second scraper machine is towed behind the first scraper machine (The second scraper machine can be driven/towed by a driver behind the first scraper machine).  
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) alone.
As to Claim 15, Jensen discloses the invention of Claim 13 (Refer to Claim 13 discussion). Jensen also discloses wherein the earth-moving work machine comprises a scraper machine having a blade (104), and the machine control signal controls an actuator that adjusts a cutting depth of the blade (Figure 1 shows an actuator in the boom of the blade). Although Jensen as modified is silent about a gate in the container and actuators to open and close the gate, examiner takes official notice that providing gates openable with actuators in containers is well-known in the art to discharge the contents of the container.
As to Claim 16, Jensen as modified teaches the invention of Claim 15 (Refer to Claim 15 discussion). Jensen as modified also teaches Jensen as modified also teaches wherein the control logic is configured to determine a fill rate indicative of a rate at which the container (110) is being filled with material as the scraper machine (104) traverses over a terrain; determine a dig cycle time indicative of a time duration until the target fill level is reached based on the remaining capacity and the fill rate; and    control at least one of the blade (104) or the gate, to end a current dig cycle based on the dig cycle time.  
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jensen (U.S. Patent No. 9,605,994) in view of Ready-Campbell et al (U.S. Patent Application No. 2018/0245308).
As to Claim 17, Jensen as modified teaches the invention of Claim 16 (Refer to Claim 16 discussion). However, Jensen as modified is silent about the control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. Ready-Campbell discloses a control logic is configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location (Paragraphs 0033-0037). At the time of the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to have the control logic configured to determine a geographic location corresponding to the end of the first dig cycle, and generate a second machine control instruction that controls a start of a second dig cycle based on the geographic location. The motivation would have been to monitor the positioning of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN J TOLEDO-DURAN whose telephone number is (571)270-7501. The examiner can normally be reached Monday through Friday: 9:00AM to 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDWIN J TOLEDO-DURAN/Primary Examiner, Art Unit 3678